Exhibit 10.3








HOSTESS BRANDS, INC.
2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Award Agreement”) is made and entered
into as of [*] (the “Grant Date”) between Hostess Brands, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”) and [*], a
Non-Employee Director (the “Participant”), pursuant to the Hostess Brands, Inc.
2016 Equity Incentive Plan, as it may at any time hereafter be supplemented,
modified, amended or restated (the “Plan”). Capitalized terms used in this
document that are not otherwise defined have the meaning set forth in the Plan.


1.General. Subject to the terms and conditions set forth in this Award Agreement
and in the Plan, the Company hereby grants to the Participant [*] Restricted
Stock Units (the “RSUs”). Each RSU represents the right to receive one share of
Common Stock on the terms and conditions set forth in this Award Agreement and
in the Plan.


2.Vesting. 100% of the RSUs will vest [*]. Except as otherwise provided in
Section 3 or Section 4 below, if the Participant’s Service on the Board ceases
for any reason prior to the Scheduled Vesting Date, all unvested RSUs held by
the Participant will be immediately forfeited, and the Participant will not have
any right to delivery of the underlying shares of Common Stock. .


3.Death or Disability. Notwithstanding the foregoing, the RSUs will become fully
vested upon the cessation of the Participant’s Service on the Board on account
of the Participant’s death or Disability. For purposes of the RSUs, Disability
means that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.


4.Change of Control. To the extent not previously vested, the RSUs will become
fully vested immediately prior to a Change of Control that occurs prior to the
Participant’s cessation of Service on the Board.


5.Delivery of Shares of Common Stock. To the extent that the RSUs become vested,
the shares of Common Stock subject to the RSUs will be delivered within 90 days
following the cessation of the Participant’s Service on the Board, or if
earlier, within 90 days following a Change of Control, to the extent that such
Change of Control constitutes a “change in control event” as defined under
Section 409A of the Code. The Committee may determine in its discretion the
manner of delivery of the shares of Common Stock to be issued in respect of the
RSUs, which may be by delivery of stock certificates, electronic account entry
into new or existing accounts, or any other means as the Committee, in its
discretion, deems appropriate.


6.Rights as a Stockholder; Dividend Equivalents. The Participant will not have
the rights of a stockholder of the Company with respect to shares of Common
Stock subject to the RSUs until such shares of Common Stock are actually
delivered to the Participant. However, the Company will credit to the
Participant, as of the payment date of any cash dividend, an amount per RSU held
by the Participant on the applicable record date equal to the amount of the cash
dividend declared and paid in respect of one share of Common Stock. Such
credited amount will be credited in the form of additional Restricted Stock
Units, the number of which will be calculated based on the Fair Market Value of
a share of Common Stock as of the payment date of the applicable cash dividend
(rounded down to the nearest whole number), and which Restricted Stock Units
will be subject to the same terms and conditions as the RSUs (including with
respect to vesting). Upon the delivery of shares of Common Stock under this
Award Agreement, the Participant shall have all the rights of a shareholder with
respect to such shares of Common Stock, including, but not limited to, the right
to vote such shares of Common Stock and to receive all dividends and other
distributions paid with respect to them.





--------------------------------------------------------------------------------

Exhibit 10.3






7.Section 409A. The RSUs are intended to comply with Section 409A of the Code.
Accordingly, all provisions of this document shall be construed and interpreted
to be consistent with the requirements of Section 409A of the Code to the
maximum extent possible, and any payments constituting nonqualified deferred
compensation subject to Section 409A of the Code shall only be made in a manner
and upon an event permitted by Section 409A of the Code; provided that, in no
event will the Company be obligated to reimburse the Participant or the
Participant’s beneficiaries for any additional tax (or related penalties and
interest) incurred by reason of application of Section 409A of the Code. For the
avoidance of doubt, payments to be made in connection with the Participant’s
cessation of Service on the Board shall only be made on the Participant’s
“separation from service” as defined under Section 409A of the Code.


8.Taxes. The Company may satisfy any tax withholding obligations, if applicable,
by reducing the number of shares of Common Stock to be delivered in an amount
sufficient to satisfy any such applicable withholding obligations.
Alternatively, the Company may, in its discretion, withhold any amount necessary
to pay such obligations from other amounts payable to the Participant by the
Company, with no withholding in shares of Common Stock. By accepting this Award,
the Participant expressly consents to the withholding of shares of Common Stock
or other amounts payable to the Participant as provided for hereunder, if
required by applicable law. All other income tax (including U.S. federal, state
and local taxes and/or non-U.S. taxes), social insurance, payroll tax, and other
tax-related obligations related to the RSUs or otherwise arising under this
Award Agreement are the Participant’s sole responsibility.


9.Company Policies. RSUs, the underlying shares of Common Stock, or any cash
proceeds realized from the sale of such underlying shares will be subject to all
trading and other policies applicable to Non-Employee Directors that may be
implemented by the Committee or the Board from time to time.


10.No Right to Continued Service. Neither the grant of RSUs, nor any other
action taken hereunder shall be construed as giving the Participant the right to
be retained in the Service of the Company or any of its Subsidiaries (for the
vesting period or any other period of time) nor interfere in any way with the
Company’s right to terminate the Participant’s Service.


11.No Right to Other Awards. The grant of the RSUs pursuant to this Agreement
does not create any contractual right or other right to receive any Restricted
Stock Units or other Awards in the future. Future Awards, if any, will be at the
sole discretion of the Committee.


12.Plan Provisions. The RSUs are being granted pursuant to the Plan, the terms
of which are incorporated herein by reference, and will in all respects be
interpreted in accordance the Plan. The grant and payment of the RSUs are
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan. The Committee shall have the authority to interpret and construe
this Award Agreement, and the decisions of the Committee shall be conclusive
upon any question arising under this Award Agreement. The Participant’s receipt
of the RSUs awarded under this Award Agreement constitutes the Participant’s
acknowledgment that all decisions and determinations of the Committee with
respect to the Plan, this Award Agreement, and/or the RSUs shall be final and
binding on the Participant, his or her beneficiaries, and any other person
having or claiming an interest in the RSUs. In the event there is any express
conflict between this Award Agreement and the terms of the Plan, the terms of
the Plan shall govern.


13.Amendment of this Agreement and the Plan. This Award Agreement may not be
amended or modified except by a written agreement executed by the parties
hereto. The Board may amend, modify, suspend or terminate the Plan at any time;
provided that, no amendment, modification, suspension or termination of the Plan
will materially and adversely affect the RSUs without the Participant’s consent.
Notwithstanding the foregoing provisions of this Section 13, the Board shall
have broad authority to amend the Plan or this Award Agreement without the
Participant’s consent to the extent it deems necessary or desirable in its
discretion to comply with or to take into account changes in, or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations. Any amendment, modification,
suspension or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment or
Service with the Company.







--------------------------------------------------------------------------------

Exhibit 10.3




14.No Assignment. The RSUs may not be assigned or transferred by the Participant
and shall not be subject to alienation, pledge, encumbrance or charge, except in
the event of the Participant’s death as provided in this Section 14. In the
event of the Participant’s death, the RSUs shall become payable to the
Participant’s designated beneficiary, if any, or to the Participant’s executors,
personal representatives or distributees in accordance with the Participant’s
will or the laws of descent and distribution. Any other attempted assignment or
transfer shall be null and void and shall extinguish, in the Company’s sole
discretion, the Company’s obligation with respect to the RSUs and under this
Award Agreement. The Company may assign the RSUs and this Award Agreement in
accordance with the Plan.


15.Governing Law and Arbitration. This Award Agreement shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and applicable Federal or
other securities laws. Any dispute, controversy or claim arising out of or
relating to the Plan or this Award Agreement that cannot be resolved by the
Participant on the one hand and the Company on the other, shall be submitted to
arbitration in accordance with the terms of the Plan.


16.Plan Documents and Electronic Delivery. A copy of the Plan and the documents
that constitute the “Prospectus” for the Plan under the Securities Act of 1933
have been provided to the Participant. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs or other Awards granted to
the Participant under the Plan by electronic means. The Participant hereby
consents to receive all documents related to the RSUs or other Awards granted to
the Participant under the Plan by electronic delivery and agrees to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.


17.Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to this Award Agreement unless and until all then
applicable requirements imposed by Federal and state securities and other laws,
rules and regulations and by any regulatory agencies having jurisdiction, and by
any applicable exchanges have been fully satisfied. The Committee may impose
such conditions on any shares of Common Stock issuable under this Award
Agreement as it may deem advisable. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired solely for investment purposes and
without any current intention to sell or distribute such shares.


18.Entire Agreement. This Award Agreement (including the Plan) contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto.


19.Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.


20.Currencies and Dates. Unless otherwise stated, all dollars specified in this
Award Agreement shall be in U.S. dollars and all dates specified in this Award
Agreement shall be U.S. dates.


By accepting the grant of the RSUs, the Participant acknowledges that the
Participant has read this Award Agreement and the Plan and specifically accepts
and agrees to the provisions therein.
[signature page follows]





--------------------------------------------------------------------------------

Exhibit 10.3








IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the day and year first above written.


HOSTESS BRANDS, INC.


By: ______________________________
Name:                                                 Title:



I hereby accept this Award and acknowledge that (a) I have received a copy of
the Plan incorporated herein, (b) I have read this Award Agreement and
understand its terms and conditions, (c) I agree to be bound by the terms of the
Plan, including this Award Agreement, and (d) I agree that all interpretations,
determinations, and actions by Committee shall be final, conclusive and binding
on me and any other person having or claiming a right under this Award.




_________________________________
Name:









